Citation Nr: 1628633	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-34 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1960 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Although the claim was originally characterized as entitlement to service connection for PTSD, the Veteran has also been diagnosed with depressive disorder, anxiety disorder, and personality disorder.  To adequately reflect the current claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In March 2016, the Veteran testified before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.

The Board notes that in March 2016, the Veteran submitted a Form 9 substantive appeal for the issues of entitlement to increased ratings for low back pain, bilateral knee disabilities, and a left ankle disability, and for a total disability rating based on individual unemployability, and he requested a Board hearing at a local VA office.  As this hearing is still pending, these issues will be addressed at a later time in a separate Board decision.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the competent and probative evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to his active military service.
CONCLUSION OF LAW

The criteria have not been met for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In letters sent in April 2009, August 2010, and May 2014, the Veteran was informed of the evidence needed to establish entitlement to service connection.  The issue was last readjudicated in September 2015.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, personnel records, VA and private treatment records, written statements from the Veteran, and the transcript of his March 2016 Board hearing.  At the March 2016 Board hearing, the issue on appeal was identified and the undersigned explained the elements required to establish service connection and made suggestions regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Veteran has also been afforded several VA examinations on this issue.  The Board finds that the examination reports were based on thorough reviews and examination of the Veteran and provided thorough rationale for their findings.  The Board therefore finds that these examinations are adequate and sufficiently inform the Board of the examiners' judgment on the relevant medical questions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Factual Background

The Veteran contends that he has PTSD which was caused by traumatic experiences during his service.  The Veteran has submitted written statements and testimony regarding several different alleged stressors.  In a February 2007 statement, the Veteran wrote that in August 1961, he participated in a forced march back to camp Pendleton in California, when the temperature was 110 to 115 degrees.  He wrote that by the afternoon, the march had to be halted because over one hundred of his fellow Marines had died from heat stroke and many more were ill.  He also wrote that while serving on the U.S.S. Mann in September 1961, he had to "ride out" typhoon Nancy off the coast of Japan.  He wrote that all the power was shut off, and he was with 800 Marines locked in the ship's hold, crying and vomiting for 10 to 12 hours.  He described how in the summer of 1961 he had to repel from a helicopter without safety equipment, and that many Marines were injured while doing this.  The Veteran has also described how he was trained to set up a "satchel charge," which was a very dangerous kind of portable explosive, and that when he had to reset a charge, he suddenly felt hyper-aware of his surroundings.  The Veteran also noted additional dangerous things he did in service: embarking and debarking from ships, removing damaged proximity fuse shells, repelling 100 feet on a rock face, and working on deck in heavy seas.

The Veteran testified in March 2016 that he had been treated for PTSD for the past 5 years, since approximately 2010, and that he experienced symptoms such as nightmares, flashbacks, intrusive thoughts, avoidance behavior, and emotional numbing.  Board Hearing Transcript 3-4, 6, 11.  The Veteran discussed his traumatic experience of spending 10 hours in the dark on a ship due to a typhoon and being near an explosion while in Japan.  Id. at 8-10.

The Veteran has submitted information describing Typhoon Nancy as a typhoon which did great damage to roads, homes, and crops and killed a large number of Japanese nationals.  The Veteran has also submitted a Unit Diary showing that he was dropped for training in April 1960 at San Diego for a medical hold.

The Veteran's personnel records show that he was stationed in San Diego, California, starting in February 1960, and that throughout his service he served on a number of different ships.  He embarked on the U.S.S. Mann from San Diego on September 1, 1961 and arrived in Okinawa, Japan, on September 20, 1961.  A November 2009 VA Memorandum found that the Veteran was stationed on the U.S.S. Mann, which was present during Typhoon Nancy, which greatly damaged the coast of Japan in September 1961.  There was no information found which would suggest that the Veteran was not present during the typhoon, as alleged.

The Veteran's service treatment records do not show any complaints or treatment related to a psychiatric disorder, nor do they show any complaints related to heat stroke or exhaustion.  A January 1964 reenlistment examination found his psychiatric evaluation to be normal.  On his Report of Medical History, the Veteran reported no depression or excessive worry, frequent or terrifying nightmares, or frequent trouble sleeping, although he did mark "yes" for "nervous trouble of any sort."

The earliest medical treatment of record relating to mental health is a neuropsychology evaluation held in December 1998 to evaluate memory impairment.  The Veteran reported memory impairment due to an injury to the neck and head from a tumbling exercise in 1960.  He reported having good appetite and energy, but with no stamina.  He was clean with good hygiene, and adequate attention, speech, and orientation.  His sustained concentration and selective attention were mildly impaired.  He was found to have significant impairment in the visual-spatial domain with verbal abilities well within normal limits, suggesting right-hemisphere dysfunction.  A September 1999 brain scan found a moderate area of decreased uptake in the right parietal region with small focal areas of decreased perfusion in the inferior frontal lobes bilaterally.

In March 1999, the Veteran was found to be disabled by the Social Security Administration due to osteoarthrosis and organic mental disorders (chronic brain syndrome).  A January 1999 assessment found that the Veteran had moderately limited ability to understand and remember instructions and ability to carry out detailed instructions.  A February 1999 report found that he had some evidence of Organic Brain Syndrome with Right Hemispheric Dysfunction.

At a January 2000 neuropsychology evaluation, the Veteran voiced no psychological complaints with the exception of his long-standing subjective concerns about possible impaired memory.  He was found to have mildly impaired attention, speed and mental flexibility, and visual memory.  It was noted that his subjective perception of poor memory was "likely exacerbated by mild anxiety and possibly by cognitive side effects of some of his medications."

In November 2009, the Veteran attended a VA examination with a psychiatrist who reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported having difficulty sleeping and being easily irritated.  He was oriented, spoke clearly, and had a depressed mood.  There was no impairment of the thought process or social functioning.  The examiner found that the Veteran did not meet the DSM-IV criteria for PTSD, as there were no behavioral changes, social changes, re-experiencing, or heightened physiological arousal due to service.  The Veteran's symptoms were rare in frequency, with mild severity and duration that lasted only for minutes.  He diagnosed the Veteran with depressive disorder.

The Veteran submitted a January 2010 letter and accompanying March 2010 checklist from psychiatrist M.L. which stated that she was the Veteran's treating psychiatrist, that the Veteran did meet the criteria for PTSD, and that it was "related to service."  She wrote that the Veteran reported nightmares, night sweats, irritability, and violent thoughts related to his experience of working with explosives on a ship in the waters surrounding Vietnam.  She wrote that the Veteran got into altercations over slights and had increased startle response.  She stated that one of the Veteran's fellow marines died on the ship, and that "he feared for his life daily because he was so close to the area of the war zone."  She wrote that the Veteran "talks about diffusing live bombs with a proximity fuse and how frightening that was because it could detonate at any time."  Psychiatrist M.L. also submitted a letter dated in June 2011 repeating the prior opinion. 

The Veteran also attended a VA examination in September 2010 with a psychologist who reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran discussed his stressful experiences in service, including working with explosives and wondering if they would kill him and that while stationed in the Philippines there was a helicopter that fell and "12 marines were killed and he witnessed this incident."  The Veteran presented normally, with good eye contact and mood and normal speech and thought process.  He voiced many vague complaints and had poorly developed empathy with a moderate sense of entitlement and narcissism.  The examiner noted that "[q]uestionable credibility was present."  The Veteran had no affective response when discussing stressors in detail, and instead tended "to laugh and joke."  He reported having bad dreams about the military, but not that were related to any specific incident.  He reported that he avoided situations because of his temper and that he felt depressed daily.  He endorsed irritability, frustration, and poor recall.  The examiner diagnosed the Veteran with depressive disorder and personality disorder.  The examiner found that the Veteran met the stressor criterion based on the incident when a satchel charge did not detonate and the Veteran had to walk back to fix it, but that although he had sleep problems and irritability, he did not present with the other symptoms associated with PTSD, and the criteria for a diagnosis of PTSD were not met.  She wrote that the Veteran did not present with the majority of classic or common symptoms of PTSD, and instead his interpersonal difficulties were related to his personality disorder, which caused the most significant impairment in his social functioning.  She also found that his depression was not related to military service.

An addendum medical opinion was requested in June 2011, and the examiner stated that it was less likely than not that the Veteran's depressive disorder or current mental health condition was related to his in-service experience of riding out a typhoon in a naval vessel off the coast of Japan in 1961.  She explained that there was no apparent nexus because the Veteran started getting psychiatric treatment in 2008, which was 47 years after his in-service incident, there was no evidence that he had been experiencing depression continuously since 1961, and there was no evidence to connect his current depression or mental health condition to his typhoon experience in 1961.  She stated that the Veteran had not identified this event as a traumatic stress or a seminal event during his last VA examination.  She wrote that while the etiology of his depression was unclear, it was at least as likely as not linked in part to his obsessive personality disorder.

A medical opinion was also obtained in May 2014.  The Veteran reported that he only first began receiving mental health care in 2010.  The examiner found that the Veteran had a verified stressor, that of riding out a typhoon in a Naval vessel off the coast of Japan, although he did not find that it met the criteria of a stressor adequate to support a diagnosis of PTSD, and he stated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD under the DSM-V.  He diagnosed the Veteran with anxiety disorder and noted that while a condition was formally diagnosed, the symptoms were not severe enough to interfere with social or occupational functioning.  The examiner stated that the Veteran's anxiety disorder was not related to service, but had to do with personal issues, such as retirement from work.

A June 2014 in-person medical examination and opinion was then given by the same physician and overseen by a senior psychologist.  The examiner reviewed the claims file and examined the Veteran, and then stated that the Veteran's psychiatric disorder was less likely than not incurred in or caused by service.  He explained that the Veteran did not have a diagnosis of PTSD because there was insufficient evidence of behavioral and social changes, re-experiencing of trauma events, avoidant behaviors, and heightened physiological arousal related to the stressors to warrant a diagnosis of PTSD.  He explained that the Veteran's account of his in-service stressors "changes throughout his mental health treatment" and that the Veteran did not seek treatment until 2008.  He stated that the Veteran had depressive symptoms unrelated to service, as there was no nexus established by medical evidence between his depressive symptoms and his stressors.

The Veteran's VA treatment records show frequent complaints of PTSD symptoms starting in 2008.  In an October 2008 mental health assessment, the Veteran reported nightmares related to service, extreme emotions, and panic.  He was diagnosed with rule out PTSD, anxiety, and depression, and was referred for a psychiatry assessment.  The Veteran then reported that part of his training included setting up explosives, with the possibility of dying, which generated fear for him.  He did not complain of insomnia, hypervigilance, detachment, numbness, flashbacks, increased startle response, irritability, depressed mood, psychosis, or manic symptoms.  The examiner wrote that it was unclear whether the Veteran actually met the criteria for PTSD.

In November 2008, the Veteran reported night sweats, irritability, and violent thoughts, and he stated that he was in the Marines for 8 years and "finds himself unable to shake off the conditioning," because "he was trained to kill, and is therefore afraid of his responses when he is angered, which is on a daily basis."  He stated that "his stressor was dealing with explosive and the fear that they could kill himself or someone else at any time."  He was diagnosed by psychiatrist M.L. with PTSD.  Throughout 2009, 2010, and 2011, in treatment with psychiatrist M.L., he continued to endorse symptoms such as irritation, anger, and intrusive thoughts.  In October 2009, he stated that he was "was trained as an infantryman in [M]arines, did jumping and foxhole, satchel maneuvers in addition to being on a fleet in the south china sea."  In May 2010, he reported having flashbacks twice a week that were related "related to his injury during basic training, his fear about being in the war zone, working with explosives."

In April 2014, the Veteran was evaluated by psychiatrist D.Z., who noted that the Veteran had a April 2014 "long history of PTSD."  D.Z. at first listed the Veteran's diagnosis as "PTSD," although he did not discuss the full criteria required for such a diagnosis.  June and September 2014 assessments from psychiatrist L.L. also listed PTSD symptoms, but the full diagnostic criteria for PTSD were not discussed.  At an October 2015 mental health evaluation from D.Z., the Veteran discussed his military service, including being "trained to be a killer," and his current symptomatology.  He reported having bad dreams, hypervigilance, recurring memories, heightened startle repose, and feeling distant.  The psychiatrist diagnosed the Veteran with unspecified anxiety disorder, and noted that the Veteran's reported symptoms "seemed considerably more severe than his current presentation."

In December 2015, the Veteran was evaluated by psychiatrist S.G.  She noted that the Veteran "says he has PTSD but he has not been in combat."  She assessed him as having a history of PTSD, but diagnosed him with generalized anxiety disorder and panic disorder.  In March 2016, the Veteran reported being hyperalert and vigilant, with thoughts of his time in the service and in Vietnam.  S.G. noted that the Veteran reported being in Vietnam, but not "in country."

The Veteran has also attended mental health counselling sessions with a peer support specialist since at least September 2014, and individual psychotherapy counseling since 2015.  At an October 2014 session, the Veteran reported witnessing at least 4 soldiers die from heat exhaustion at Camp Pendleton, that he was around explosives, and that he survived a typhoon.  The Veteran's "diagnosis of record" was listed as PTSD or PTSD, Anxiety.

The Board also notes that the Veteran has been found to have positive PTSD screening tests, such as in April 2014 when he reported having nightmares, being on guard or watchful, and feeling numb or detached.  In a December 2006 screening, the Veteran denied having nightmares, avoiding thoughts, being on guard or watchful, or feeling numb or detached.  In June 2008, he first responded positively for the four primary test questions and reported having "quite a bit" of disturbing dreams, reliving stressful experiences, and having repeated disturbing memories.

III. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which are separate from the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  A mental health diagnosis should conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) (or, prior to 2014, the Fourth Edition [DSM-IV]).  38 C.F.R. § 4.125 (2015).

What constitutes credible supporting evidence that a claimed in-service stressor occurred depends on the nature of the claimed stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  VA has consistently defined "engaged in combat with the enemy" to require a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See Sizemore v. Principi, 18 Vet. App. 264, 272 (2004); VAOPGCPREC 12-99 (October 18, 1999).  For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  In this case, the Veteran did not engage in combat with the enemy at any time during his service, and credible supporting evidence is therefore required to grant service connection for PTSD.

This claim for service connection for PTSD is potentially subject to the revision to 38 C.F.R. § 3.304 effective July 13, 2010.  See 38 C.F.R. § 3.304(f)(3).  That revision provides that, in certain circumstances, a veteran who has been diagnosed with PTSD by a VA or VA-contracted psychiatrist or psychologist based on a claimed stressor that is related to the veteran's fear of hostile military or terrorist activity may establish the occurrence of the claimed in-service stressor with lay testimony alone.  In this case, however, the Veteran has not argued to the Board that his stressors are based on fear of hostile military or terrorist activity, nor is there any evidence that the Veteran served in the vicinity or at the time of any military or terrorist activity.  This provision therefore does not apply in the current case.  

The Board has considered all of the evidence discussed above, but finds that entitlement to service connection for an acquired psychiatric disorder is not warranted.  The weight of the competent and probative medical opinions of record is against finding that the Veteran has a current diagnosis of PTSD or that he has a current psychiatric disorder which is related to his military service.

At the outset, the Board notes that while one of the Veteran's reported stressors has been verified-his claim to have been aboard the U.S.S. Mann during Typhoon Nancy-his remaining stressors are either uncorroborated or, in the case of his claim regarding the march at Camp Pendleton, and found to be not credible.

The Board, as the fact-finder, is required to evaluate the credibility of evidence.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran has alleged that he took part in a march to Camp Pendleton during which over one hundred of his fellow Marines died from heat stroke.  The Board finds that this assertion is inherently incredible.  There is no supporting evidence of such an event in the Veteran's service treatment or personnel records, nor is there any evidence that he ever complained of or was treated for a heat stroke or dehydration-related condition.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the lay assertions) (citing Caluza, 7 Vet. App. at 506).  If the Veteran had been in such a dire physical situation as he alleged, it is not believable that there would be no report of medical treatment related to this event.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  The Veteran's descriptions of this event are also inconsistent, as he has described the number of dead Marines varying between 4 and 100 men.  The Board therefore finds that the Veteran's statements concerning this alleged stressor are not credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the Board as fact finder); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

The Board also notes that the Veteran has also alleged that he performed training activities, such as repelling off of high ledges, jumping from helicopters, and learning to set explosives, which are neither corroborated nor contradicted by his service records.  The September 2010 VA examiner did find that the Veteran's experience of working with a satchel explosive charge which did not detonate did meet the criteria for a stressor adequate to support a diagnosis of PTSD.  However, even accepting that the Veteran has valid stressors-that of riding out Typhoon Nancy and working with explosives-the most probative medical evidence of record shows that the Veteran does not have a current diagnosis of PTSD, nor does he have a current diagnosis of any current psychiatric disorder which is related to stressful events in service.

The most probative medical opinions of record, those of the VA examiners, have found that the Veteran does not have a current diagnosis of PTSD.  It is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to whether service connection may be granted.  Nieves-Rodriguez, 22 Vet. App. 295, 300 (2008), citing Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  The Veteran was evaluated by competent VA examiners on three separate occasions-in November 2009, September 2010, and June 2014.  All of these examiners reviewed the claims file, performed an in-person examination of the Veteran, and provided thorough discussion of the Veteran's medical history and rationales for their findings.  The November 2009 VA examining psychiatrist found that the Veteran did not meet the DSM-IV criteria for PTSD, as he did not have any behavioral changes, social changes, re-experiencing, or heightened physiological arousal due to service, and his symptoms were rare in frequency and mild in severity and duration.  The September 2010 examining psychologist also found that the Veteran did not present with sufficient symptoms of PTSD to warrant a diagnosis.  The June 2014 examiner stated that the Veteran did not have a diagnosis of PTSD because he had insufficient evidence of behavioral and social changes, re-experiencing of trauma events, avoidant behaviors, or heightened physiological arousal related to the stressors.  The Board further notes that the findings of the VA examiners regarding the Veteran's visibly observable symptomatology is more consistent with that which was manifestly presented at the Veteran's March 2016 Board hearing than the symptomatology described by psychiatrist M.L.  The Board finds these VA medical opinions highly persuasive on the question of the Veteran's current diagnosis.  See id. (The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and with sound reasoning for the conclusion).  

The Board acknowledges that these findings conflict with the conclusion of the Veteran's treating psychiatrist M.L., who did find that the Veteran had a diagnosis of PTSD which was related to his service.  The Board finds her medical opinion to be less persuasive than those of the VA examiners.  M.L. does not appear to have reviewed the Veteran's full claims file and she does not appear to have had a fully accurate knowledge of the Veteran's service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (An expert opinion is adequate only if it is based on a correct factual premise.); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  M.L. stated in a January 2010 letter that the Veteran "feared for his life daily because he was so close to the area of the war zone" in the waters of Vietnam.  However, the evidence does not indicate that the Veteran served in or near a war zone, nor has he alleged in any of his correspondence to VA that this is one of his stressors.  The Board finds that this raises serious doubts about the veracity of the information which the Veteran provided to psychiatrist M.L.  Her medical opinion is therefore outweighed by the three more probative medical opinions of the VA examiners.

The Board also acknowledges that the Veteran's VA treatment records include other notations of having a diagnosis or past history of PTSD.  Psychiatrist D.Z. initially listed PTSD as one of the Veteran's diagnoses, although he later listed the Veteran's diagnosis as unspecified anxiety disorder.  Psychiatrist S.G. also noted a history of PTSD, but diagnosed the Veteran with generalized anxiety disorder and panic disorder.  The Veteran's mental health counselors also list his diagnosis of record as PTSD, and he has had positive PTSD test screenings on several occasions.  The Board finds that these records are also outweighed by the VA examination results.  These record notations are not confirmed diagnoses conforming to the DSM-IV or DSM-V, as they do not contain any description of how the Veteran meets the DSM criteria and appear to be based solely on either the Veteran's own self-reporting of symptoms and diagnosis or based on the history of having been diagnosed with PTSD by psychiatrist M.L.  While the U.S. Court of Appeals for Veterans Claims (Court) has held that "a clear (that is unequivocal) PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the adequacy of the stressor," the Board finds these notations of PTSD, provided with no rationale or explanation and based on repetition of past medical history, are overwhelmed by the substantial medical evidence against a finding that the Veteran has PTSD within the more probative VA examinations.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The Board has also considered whether service connection may be granted for an acquired psychiatric disorder other than PTSD.  The Veteran's treatment records show that he has been diagnosed with anxiety disorder and depressive disorder, and the VA examiners diagnosed the Veteran with depressive disorder, personality disorder, and anxiety disorder.  However, the evidence of record clearly weighs against a claim for any acquired psychiatric disorder other than PTSD.  

As discussed above, the most probative medical evidence of record are the results of the VA examinations, none of which found that a nexus existed between the Veteran's current psychiatric diagnosis and his military service.  Both the September 2010 and May 2014 VA examination reports contained adequate reasoning for their conclusions on the nexus question, and they were based on an accurate characterization of the evidence of record, and thus these VA medical opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  The September 2010 VA examiner found that the Veteran's depression was not related to his military service, and then further explained in a June 2011 addendum opinion that there was no nexus between the Veteran's experience in service during Typhoon Nancy and the onset of his symptoms in 2008, which was 47 years after the in-service incident and found that his depression was as likely as not related to his obsessive personality disorder.  The June 2014 VA examiner also found that there was no nexus between the Veteran's depressive symptoms and his stressors, and the same examiner also discussed in a May 2014 medical opinion that the Veteran's anxiety disorder was due to personal issues, such as retirement from work.  These findings are consistent with the evidence of record and are considered by the Board to be highly persuasive evidence regarding the nexus question.

The Veteran's diagnoses which are based on incorrect, misleading, or incomplete information are far less probative than those VA medical opinions which were based on a full review of the Veteran's claims file and medical history.  See Reonal, 5 Vet. App. at 461; see also Swann, 5 Vet. App. at 233.  The Veteran reported to psychiatrist S.G. that he had served in Vietnam, which is not supported by the record and found by the Board to be a false statement.  To the extent that the Veteran's psychiatrist M.L. has endorsed any diagnoses other than PTSD, her assertions that the Veteran's symptoms are related to his service are not probative.  Her letters have indicated that he reports stressors which include being near a war zone and witnessing a colleague die on the ship, and these statements are entirely different than those made by the Veteran to other medical providers or to VA.  While the Veteran may not intentionally have provided contradictory and incredible statements, the Board notes that human memory is fallible, and the Veteran may not have correctly remembered the events that occurred over 40 years prior to the submission of his claim.  See, e.g., State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (The fact that a witness has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony.).  The contradictions and inaccuracies in the Veteran's statements are therefore found to be so severe that they undermine his credibility.  See United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009).  The Board is therefore only able to assign significant probative weight to the findings of the VA examiners who had all of the available evidence before them, including the ability to review the Veteran's service treatment and personnel records, so as to have an accurate understanding of his service and medical history.

The Board also notes that the Veteran's records show past diagnoses and treatment for organic memory impairment.  The Veteran has not, at any time during the current appeal, alleged that his memory impairment is a disability for which he is seeking service connection, and there is no evidence in the record that this impairment is related to the Veteran's alleged stressors.  His initial December 1998 evaluation relates the impairment due to a physical injury to the head and neck, and not to a psychiatric etiology.  The Veteran's last diagnosis of impaired memory occurred 7 years prior to the current claim, and at no time during any of the Veteran's numerous psychiatric examinations was he found to currently have an organic brain disorder.  There is therefore no indication that service connection for such a disorder must be considered at the current time.
The Board acknowledges the Veteran's reports that he believes that he suffers from PTSD and that he believes he has psychiatric symptoms which are related to stressful experiences in service.  Although lay persons are competent to provide opinions on some medical issues, the specific issue under discussion here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Establishing PTSD as a disability for VA purposes requires diagnostic testing and a diagnosis conforming to the criteria as set forth in the DSM.  38 C.F.R. §§ 4.125, 4.130.  The Veteran has not been shown to possess the medical expertise or knowledge required to diagnose a disability such as PTSD or to establish a link between another psychiatric disorder and an in-service stressor.  Therefore, because the Veteran is a lay witness, his statements do not constitute competent evidence of a diagnosis for PTSD, nor can they provide a nexus between any other psychiatric disorder and service.  Furthermore, to the extent that they do hold some probative weight, they are outweighed by the medical reports of the more qualified VA medical professionals.  

Ultimately, the Board believes that the Veteran genuinely believes his conditions are related to service.  However, the Board does not believe that the Veteran is a reliable historian as to what happened in service or as to the full history of his symptoms although there are some kernels of truth at the core of his various accounts of the past.  As a result, the Board concludes that the unfavorable opinions are more persuasive as they are based on a more accurate understanding of the facts and a description of the Veteran's presentation and demeanor consistent with the Veteran's hearing presentation.

In sum, the preponderance of the evidence shows that the Veteran does not have a current diagnosis of PTSD, and his currently diagnosed psychiatric disorders are not related to his military service.  Hence, the appeal as to service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


